      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 1 of 45




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS


ISAAC GANT, individually and on behalf           )
Of all others similarly situated,                )
                                                 )
                                                 )      Case No.: 2:19-cv-2564
       Plaintiff,                                )
                                                 )
                                                 )
v.                                               )
                                                 )
JUUL LABS, INC.,                                 )
                                                 )   JURY TRIAL DEMANDED
       Defendant.                                )


                               CLASS ACTION COMPLAINT

       Plaintiff Isaac Gant individually and on behalf of all others similarly situated, allege the

following upon information and belief, except the allegations concerning his own experiences,

which are based on personal knowledge.

                                      INTRODUCTION

       1.      Beginning at the age of eighteen, Gant began “JUULing.”

       2.      JUULing refers to the use of specific electronic vaping devices made by Defendant

JUUL Labs.
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 2 of 45




       3.      The user loads a “JUULpod,” filled with a flavored liquid containing nicotine and

other chemicals, into the JUUL vaping device. Powered by a battery that is charged through a

USB port, the JUUL vaping device heats the liquid, converting the liquid into a vapor that the user

breathes in through the mouth like someone smoking a cigarette.




       4.      Through its marketing and promotional efforts, including a strong social media

presence on platforms popular with young people, JUUL vaping devices and JUULpods were

Gant’s first real and consistent exposure to nicotine.

       5.      Gant understood from JUUL Labs’ marketing and promotional efforts that the

JUULpods he was using would be a healthier alternative to smoking cigarettes. But even then he

did not understand or appreciate the amount of nicotine he was taking in.

       6.      And he is not alone: “Two-thirds of JUUL users ages 15 through 24 “do not know

that JUUL always contains nicotine.”1




  1
   Surgeon General’s Advisory on E-Cigarette Use Among Youth, Dec. 18, 2018, https://e-
cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-
2018.pdf.


                                                 2
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 3 of 45




       7.      The Surgeon General and other governmental and health authorities have “singled

out” JUUL Labs and its products for fueling the “epidemic” of “youth vaping,” they being largely

responsible for driving the “largest ever recorded [increase in substance abuse] in the past 43 years

for any adolescent substance use outcome in the U.S.”2

                                            PARTIES

       8.      Plaintiff brings this action individually and on behalf of a class of persons

consisting of similarly situated Kansas residents, as set forth below.

       9.      Gant resides in Johnson County, Kansas.

       10.     As a senior in high school, he started JUULing.

       11.     He had seen JUUL Labs’ products on social media sites popular with his peers,

trending with hashtags like “#JUUL” and “#juulnation.” To him, these advertisements and others

like them were appealing because they featured bold coloring, displayed attractive and youthful

models, and depicted people laughing and having fun.

       12.     He also saw JUUL Labs’ advertisements for its products at gas stations, including

large window stickers on the front windows of the gas station, and the products themselves offered

for sale in standalone cases with signs advertising discounted pricing and “multi-packs.”

       13.     None of the marketing or promotional efforts that Gant saw when he began using

JUUL Labs’ products disclosed the existence and/or amount of nicotine in the JUULpods.




  2
    Surgeon General Warns Youth Vaping Is Now An “Epidemic,” Dec. 18, 2018,
https://www.npr.org/sections/health-shots/2018/12/18/677755266/surgeon-general-warns-youth-vaping-
is-now-an-epidemic; University of Michigan Institute for Social Research, National Adolescent Drug
Trends in 2018, Dec. 17, 2018, http://monitoringthefuture.org/pressreleases/18drugpr.pdf.


                                                 3
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 4 of 45




       14.     Nor did these marketing and promotional efforts alert him to the patented “nicotine

salt” formulation that was in each JUULpod he consumed that would lead his body to absorb more

nicotine, more quickly, than it would were he to just smoke a pack of cigarettes.

       15.     All he really knew was that he liked the way the fruit flavored vapor tasted.

       16.     Spanning over the past four years and continuing through present day, Gant goes

through at least five or more JUULpods a week. He has needed to JUUL consistently and often,

to the point that he is practically never without his JUUL vaping device.

       17.     Through using JUUL Labs’ products and believing to be true the marketing and

promotional messaging JUUL Labs put out, Gant became addicted to nicotine.

       18.     And, since using JUUL products, he has suffered respiratory problems, bouts of

anxiety, and coughing fits, not to mention the compulsion to take frequent breaks from his work

and everyday life to curb the nicotine cravings he now has.

       19.     As a direct and proximate result of JUUL Labs’ conduct, Gant (i) is addicted to

nicotine, (ii) has been exposed to toxic chemicals like formaldehyde and propylene glycol, among

others, (iii) has experienced adverse physiological, emotional, and mental changes, and (iv) has

sustained economic harm in that, had JUUL Labs told him all of what was to come with its

products, he would not have purchased them.

                                           JUUL Labs

       20.     JUUL Labs is, and was at all relevant times, a Delaware corporation having its

principal place of business in California. JUUL designs, manufactures, markets, promotes,

distributes, and sells JUUL branded vaping devices and JUULpods.

       21.     Since its launch in 2015, JUUL Labs has become the dominant manufacturer in the

electronic nicotine delivery system (“ENDS”) market in the United States. In 2018, JUUL Labs




                                                4
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 5 of 45




amassed more than $1 billion in revenue, up 700% from 2017. Also in late 2018, leading U.S.

cigarette manufacturer Altria bought a 35% stake in JUUL Labs for $12.8 billion.

                                 JURISDICTION AND VENUE

       22.     This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a)

because the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest

and costs, is a class action in which at least one plaintiff is a citizen of a state different from the

defendant, and the proposed class consists of more than 100 members.

       23.     Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to this claim occurred here.

                                         BACKGROUND

       24.     The JUUL device resembles a USB flash drive, it can re-charge in a laptop computer,

and it can be concealed in the hand. It measures about 3 ½ inches long and about ½ an inch wide.




       25.     The vapor that is exhaled quickly dissolves into the air and its odor is subtle and

faintly sweet, unlike the typically acrid smell of “combustible” tobacco.

       26.     The thin, rectangular JUUL device consists of an aluminum shell, a battery, a

magnet (for the USB-charger), a circuit board, an LED light, and a pressure sensor.

       27.     A light embedded in the JUUL device is the battery level indicator and lights up in

a “party mode” display of colors when the device is waved around.



                                                  5
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 6 of 45




       28.     Each JUULpod encases 0.7 milliliters of JUUL Labs’ patented nicotine liquid

solution and a coil heater.

       29.     When the sensor in the JUUL device detects use, the heating element activates,

which in turn converts the nicotine liquid solution from the JUULpod into a vapor consisting

principally of nicotine, benzoic acid, glycerin, and propylene glycol.

       30.     The electronics within the JUUL device are designed to determine the amount of

nicotine that the user inhales with each use. By altering the temperature, puff duration, and airflow,

among other things, JUUL Labs precisely controls the amount of nicotine that is delivered with

each breath taken from the device.

       31.     Part of that design is that the liquid from the JUUL pods can be consumed quickly,

so that users can inhale more nicotine quicker from the JUUL device than they can with

conventional cigarettes.

       32.     And not only can the JUUL device deliver a large amount of nicotine to the body

quickly, it makes it easy to do.

       33.     JUUL Labs mixes its nicotine with benzoic acid, creating a patented “nicotine salt”

with a pH lower than that of the “freebase” nicotine generally used in conventional cigarettes and

even other vaping devices.

       34.     With the addition of benzoic acid, the nicotine can be inhaled without the initial

harshness, or “throat hit” that is concomitant with cigarette smoking. The JUUL device gives a

smoother and more pleasant inhalation experience, all while delivering a higher concentration of

nicotine than cigarettes and with a more efficient rate of absorption.




                                                  6
         Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 7 of 45




          35.     Studies have shown that the “decrease in the perceived harshness” of the nicotine

inhalation leads to “a greater abuse liability.”3

          36.     Not only is the nicotine from JUUL Labs’ products more easily consumed, there is

more of it for consumption.

          37.     In direct contrast to JUUL Labs’ representations that its JUULpods contain about

the same amount of nicotine as a pack of conventional cigarettes, studies have shown that the

JUULpods contains significantly higher concentrations of nicotine than that of cigarettes and

absorption rates that are up to four times higher than that of cigarettes.4

          38.     For instance, where one cigarette delivers, overall, 5-7% of its actual nicotine

content, an average pack of cigarettes would deliver between 19-27 mg of nicotine to the smoker.5

          39.     This is less than half of the amount of nicotine that a JUULpod provides, and adding

to that a higher delivery efficiency (82% a rough estimate6), JUULpods are delivering substantially

higher amounts of nicotine to users’ bloodstreams and brains than the cigarettes to which JUUL

Labs claims equivalency.

          40.     And that is just going by the nicotine amounts that JUUL Labs represents its

JUULpods as having. Studies have also shown that the JUULpods advertised as having “5%


  3
    Anna K. Duell, et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR
Spectroscopy, Chem. Res. Toxicol., May 18, 2018, at 431-34,
https://pubs.acs.org/doi/10.1021/acs.chemrestox.8b00097.
  4
    See, e.g., Samantha M. Reilly, et al., Free Radical, Carbonyl, and Nicotine Levels Produced by Juul
Electronic Cigarettes, Nicotine & Tobacco Research, Sep. 2019, at 1274-78; E-Cigarettes,
https://ec.europa.eu/health//sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf.
  5
    See, e.g., Tameka S. Lawler, et al., Surveillance of Nicotine and pH in Cigarette and Cigar Filler,
Tobacco Regulatory Science, Apr. 2017, at 101-116,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5628511/pdf/nihms897902.pdf; Martin J. Jarvis, et al.,
Nicotine Yield From Machine-Smoked Cigarettes and Nicotine Intakes in Smokers: Evidence From a
Representative Population Survey, JNCI Journal of the National Cancer Institute, Feb. 2001,
file:///C:/Users/smorgan/Downloads/Nicotine_Yield_From_Machine-Smoked_Cigarettes_and_.pdf.
  6
      See, e.g., Reilly, Free Radical, Carbonyl, and Nicotine Levels.


                                                       7
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 8 of 45




strength” actually contain concentrations of 6.2% nicotine salt, and other studies have shown even

higher concentrations than that.7

        41.     The Surgeon General has warned that the use of nicotine salts, like JUUL Labs’

formulation, “which allow particularly high levels of nicotine to be inhaled more easily and with

less irritation than the free-base nicotine that has traditionally been used,” would be “of particular

concern for young people, because it could make it easier for them to initiate the use of nicotine

through these products and also could make it easier to progress to regular e-cigarette use and

nicotine dependence.”8

        42.     When the “speed and magnitude of nicotine delivery” is a primary factor in getting

someone addicted to nicotine,9 JUUL Labs’ patented nicotine salt formulation has paid off.10

        43.     Considering the design of its device and the specially formulated contents of its

JUULpods, JUUL Labs made its products specifically for the purpose of creating, nurturing, and

sustaining nicotine addiction.

                            Following in the Footsteps of Big Tobacco

        44.     James Monsees, one of JUUL Labs’ founders, described the cigarette as “the most

successful consumer product of all time … an amazing product.” According to Monsees, JUUL

Labs aimed to “deliver[] solutions that refresh the magic and luxury of the tobacco category”—a




  7
   See, e.g., id.; James F. Pankow, et al., Benzene formation in electronic cigarettes, PLoS ONE, Mar. 8,
2017, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5342216/pdf/pone.0173055.pdf.
  8
   Surgeon General’s Advisory, https://e-cigarettes.surgeongeneral.gov/documents/surgeon-generals-
advisory-on-e-cigarette-use-among-youth-2018.pdf.
  9
   Dorothy K. Hatsukami, et al., Tobacco Addition: Diagnosis and Treatment, The Lancet, Jun. 14,
2008, at 2027-38, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4732578/.
  10
    Duell, Free-Base Nicotine Determination, at 433 (noting that JUUL Labs’ use of nicotine salts “may
well contribute to the current use prevalence of JUUL products among youth”).


                                                    8
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 9 of 45




category of products that, as Monsees described, has “kill[ed] more than half of all people who use

them long-term.”

        45.     Then, boasting: “That got us interested.”11

        46.     He and co-founder Adam Bowen turned to the “‘Master Settlement Agreement,’

[from] the big settlement where everyone was suing the tobacco companies and there was one

master lawsuit that was kind of rolled together.” He explained that “[o]ne of the results [of the

tobacco litigation] was that a lot of tobacco industry documentation was mandated to become

public,” allowing them “to catch up, right, to a huge, huge industry in no time. And then we started

building prototypes.”12

        47.     Part of what JUUL Labs took from tobacco litigation documents were the

industries’ advertising strategies, i.e., the same ones that attracted people to the “the leading cause

of preventable death.”13

        48.     In a 2018 interview, Monsees indicated that the design of JUUL’s advertising had

been informed by traditional tobacco advertisements and that even anti-tobacco research

undertaken by the Stanford University School of Medicine about tobacco advertising had been

quite useful to them.14




  11
     Forbes India, Billionaires-to-be: Cigarette breakers, Oct. 12, 2018,
http://www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-breakers/51425/1.
  12
    Social Underground, PAX Labs: Origins with James Monsees,
https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
  13
    Centers for Disease Control and Prevention (“CDC”), Fast Facts,
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/fast_facts/index.htm.
  14
    Robert K. Jackler, et al, JUUL Advertising Over Its First Three Years on the Market, Jan. 21, 2019, at
p. 27, http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.


                                                    9
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 10 of 45




        49.    Monsees later said that he had learned what “not to do” from those documents.15

But JUUL Labs’ actual marketing and promotional efforts speak for themselves; and what he really

learned is evident from the similarity of JUUL Labs’ advertising to that by Marlboro, “the most

popular cigarette brand in the United States, with sales greater than the next seven leading

competitors combined … [and one of] [t]he three most heavily advertised brands … [that] continue

to be the preferred brands of cigarettes smoked by young people”:16




  15
    Time, JUUL Executive Tells Lawmakers Electronic Cigarettes Were Never Intended for Teens, Jul.
26, 2019, https://time.com/5635939/juul-james-monsees-testifies-electronic-cigarettes-teens/.
  16
    CDC, Tobacco Brand Preferences,
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/tobacco_industry/brand_preference/index.htm.


                                                  10
 Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 11 of 45




                                                           Notbiag tbeit ev ogirtttit or pi cki|m|. ncludini
                                                                                                                          SURGEON GENERAL'S WARNING Smoking
                                                                  color, ikuld bo iattrprottd to mem that lay
                                                                                                                          By Pregnant Women May Result in Fatal
                                                            eigoritto it tifor than iif athor MM otto. He: bug
                                                                                                                          Injury. Premature Birth. And low Birth Weight
                                                                about our cigarottosI will blip yoa gait imolitj




   UU                                                                                                                          72s
FLAVOR
MULTIPACK
                      • Mint
                      • Virginia Tobacco                                                       11
                                                                                               NEVER SHORT ON FLAVOR
4 Pods                  Creme
5.0% Strength         • Mango




                                                                                                                     M

                                                                        Marl Marlboi Marlboro
                                                                        ""               »V»N»«**0            IIVINTV'TMOI
                                                                                                                                                  ioro poro

                                                                        NOW AVAILABLE IN BLACK MENTHOL

                                                                                                         OISCOVER THE FLAVOR
                                                                                                           At MARIIORO COM


     The Alternative For Adult Smokers


                                                  I
                                                                                                                                                        n
                                                                             w&

                                                                                                                                      MARLBORO

                                                                                                                                      BEAT
                               JUUL
                                                                                                                                  .




                                                                                                                                      IMPALED
                                                                                                     WW                               JUILLfT FESTIVAL NYON


                                                           M


                                                                                                                                           >#!
                                                                                                                   2 K
                                                                                                                   - .<
                                                                                                                                      i.
                                                                                                                                           Rt , ^5$
                                                                                                     tbl                                                rm




                                                                                                                                                 JUUt      j"— '   •




                                            MAYBE
                                                                                                               V



                                                                                                                                                    \£%55F-
                                                                                                                     m'c-m
                                            never
                                           FELL IN
                                           LOVE
                       u




                                              BF) Warli ni
                                              —        NHs. I




                                                      11
                                                      11
Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 12 of 45




 50.   JUUL Labs mimicked other popular cigarette brands too:




                                     12
 Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 13 of 45




                                                                                         " More
                                                                                             Vegetables
                                                                                                 Less       J
JUUl              My-   MIDI**       ItSM.COVt   UWII-
                                                                - »                          ,   Meat//t*
                              "V                                                                                                   a ;:
                                           >
   SAVE ROOM                          I                                i                                                     to»   rwrt   Y*j1
                                     V                   •* „                                     Emm
                                                                                                    NM.         wrwt   Mr*         Cmi

    FOR JUUL
                                                                                                  JtHl mm* ~                 "*            ' '
 AJlAs isiMii qtwrtJ>>*em»»
  r«Mn » «wi *9 pettvetyor
                                                                                f                 Mm •» i


        StMt VftMlMttM
   (Mi to a* uu m
                                               >* ijr*f *                               LUCKY STRIKE
                                                                                        C-            rJciGARETTE
                                                                                                     Wf                                          Its
                                                                                                                                           toasted

                                                                                                                                   *r                  __


                                                                                                            /ftic.TJni Mf«y wwMiy^




            r


                                                                            r"                                               ft




        r                             '4
                                                                                                                       P

                                                                            »



                                         r\


                                 r                 I
                                                                        :

                                                                      J ^




             » « t                                              JUUl
                                                                                    I
                                                                                                        I

                                                                                                                                   >9




                                                                       13
                                                                       13
         Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 14 of 45




          51.      Stanford University School of Medicine researchers found not just similarities in

the aesthetics between JUUL Labs’ and old tobacco advertising, but themes too: “JUUL [Labs’]

principal advertising themes have been closely aligned with that of traditional tobacco advertising

(pleasure/relaxation, socialization/romance, flavors, cost savings and discounts, holidays/seasons,

style/identity, and satisfaction).”17

          52.      Lacking both nicotine and underage use warning messages, JUUL Labs’ early




  17
       See, e.g., Jackler, JUUL Advertising, at p. 27.


                                                         14
        Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 15 of 45




marketing “featured patently youth-oriented imagery and messaging”: 18




 18
      Id.


                                             15
 Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 16 of 45




                                               it


                        r A
           *
juui Slillfl           VAPORIZE
                                               \
                                                                            it




                                         —-
                                               Ariana Grande
                                                           50ngwit»f
                                                                           I^



            JUUL9 i^UUipM   * ir ?01f                             V    4


      JLU




                                                    -If:
                                                    )




                            \




                                    16
Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 17 of 45




                                             w                                        S
                                                                                                                   ttK*




                                                                       .




                         v'--   •
                                    r-   A
                                                                                      /     r           JUUl"




                                     n




                                                                               BUILT TO SATISFY
                                                                               The right nicotine strength and vapor
                                                                               quality to provide a powerful and
                                                                               smooth experience controlled power
                                                                               and temperature allow for a smooth
                                                                               delivery system llquld-to-wlck cartridge
                                                                               system ensures thick, consistent,
                                                                               flavorful vapor.

           [it '                                                               NOW AVAILABLE ONLINE & IN-STORE
                                                                               FREE SHIPPING ONLINE FOR DOMESTIC ORDERS +$25



                   y*d                                                         WWW. VA PORSHARK.COM




                                                                                      w
                                                 t
                                                                   ft
                                                         - '
                                                                                 IV*                                           y
                                                 V             f   4             r'

                                                               *           1                    v
                                m                              L

                                                                                                                           W
                                                                                                    i

                                                                           y;
                                         \ \




                                                                                                            .

                                                     A
                                                                                                                bfa.com/
 Wr                      k.i                                                                                    1547306
                                                                                          IAGES MATTER.




      pr
                                                                                                        \

                                                     17
                                                     17
         Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 18 of 45




             53.   JUUL Labs “also sought individuals who were popular on the internet, enrolled

them in JUUL’s affiliate program, and compensated them for posting positive reviews while

insisting that they not reveal the relationship.”19 This included social media stars and influencers

who used social media newsfeeds to promote JUUL Labs’ products.

             54.   JUUL Labs’ own social media presence was expansive, and it was “highly

correlated with [its] retail sales.”

             55.   Instagram accounts, with “artsy, professional-grade photographs to display its

products” and “evoke lifestyle feelings such as relaxation, freedom and sex appeal,” reached a

quarter million followers; JUUL-related YouTube videos exceeded 100,000 “and engagement

with the videos was high”; and in 2017 JUUL-related tweets averaged 30,565 every month.20



  19
       Id.
  20
    Jidong Huang, et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL
transformed the US retail e-cigarette market, Tob. Control 2019, at 150,
https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/2/146.full.pdf.


                                                 18
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 19 of 45




        56.       Other marketing efforts included billboards, magazine advertising, launch parties,

free samples, and promotional tours, as well as efforts to create associations with other popular

products, identifying itself, for instance, as “the iPhone of e-cigarettes.”

        57.       JUUL Labs adopted the same themes used by Philip Morris and other “Big

Tobacco” companies in their long standing and far reaching advertising campaigns to glamorize

cigarette smoking while downplaying its addictiveness and adverse health effects.

        58.       Although social media may not have been around for the cigarette companies to

use at the time, its themes of independence, adventurousness, sophistication, glamour, athleticism,

social inclusion, sexual attractiveness, thinness, popularity, rebelliousness, and “being cool” are

the same themes that JUUL Labs has been associating with its products.

        59.       The makers of Marlboro knew how important it was “to know as much as possible

about teenage smoking patterns and attitudes” because “[t]oday’s teenager is tomorrow’s potential

regular customer, and the overwhelming majority of smokers first begin to smoke while still in

their teens.”21

        60.       Accordingly, Marlboro tracked youth behavior and preference; tested and

employed marketing themes that resonated with youth; and directed sales promotions, events, and

sponsorships toward youth.22

        61.       Having learned from its predecessors, JUUL Labs has been doing exactly the same

thing, reaching millions of teenagers and children—on purpose and for the same reason as “Big

Tobacco” did—in the process.


  21
     Philip Morris Special Report -- Young Smokers: Prevalence, Trends, Implications, and Related
Demographic Trends, Mar. 31, 1981, at p. 6,
http://tobaccofreedom.org/issues/documents/landman/youth/index.html
  22
    See, e.g., U.S. v. Philip Morris, et al., No. 99-cv-2496, Amended Final Opinion at p. 1006, 1072
(D.D.C. Aug. 17, 2006) (Kessler, J.).


                                                   19
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 20 of 45




                                        Deceptive Marketing

        62.     Despite making numerous revisions to its packaging since 2015, JUUL Labs did

not add nicotine warnings until it was forced to do so in August 2018. Many of JUUL Labs’

advertisements also lacked a nicotine warning.

        63.     JUUL Labs has falsely represented and fraudulently concealed material

information about the addictive and adverse nature of its products, particularly material facts

concerning nicotine content, addictiveness, and the physiological effects of the nicotine its

JUULpods contained.

        64.     Even when the presence of nicotine in the JUULpods was known, JUUL Labs failed

to disclose the truth about its amount, concentration, and effects.

        65.     For instance, JUUL Labs has repeatedly represented that a single JUULpod

contains an amount of nicotine equivalent to about a pack of cigarettes, suggesting then that the

delivery, and effect, of the nicotine from each source is equivalent. But JUUL Labs knows that it

is not just the amount of nicotine, but its formulation, concentration, and the efficiency with which

it is delivered into the bloodstream that determines the product’s narcotic effect and risk of

addiction.

        66.     And JUUL Labs knows too that with the addition of benzoic acid and its “nicotine

salt” formulation, its JUULpods accomplish more in terms of speed and amount of delivery—both

of which affect the efficacy of its addictiveness—than one pack of cigarettes ever has.23




  23
    See, e.g., Neil L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers,
Handbook of Experimental Pharmacology 1982: 29-60 (Oct. 13, 2010),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.


                                                   20
         Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 21 of 45




             67.   JUUL Labs’ description of its JUULpods as having 3% or 5% strength is also

intentionally misleading and at odds with the industry standard of reporting concentration by

volume, leading retailers and consumers to believe it contains less nicotine than other formulations.

             68.   Many interpret the percentages to mean, for example, that the nicotine content in a

JUULpod with 5% strength is, by volume, 50 mg/mL, which is not an accurate conversion. In

truth, the concentration is nearly 20% higher: 59 mg/mL.

             69.   JUUL Labs’ products have not been approved as a smoking therapy measure or

smoking cessation device, but the products are routinely advertised in connection with JUUL Labs’

“Switch” campaign as a safer, healthier alternative to smoking cigarettes.

             70.   The FDA found that JUUL Labs’ marketing, advertising, labeling of its products in

this way, as if they were “modified risk tobacco products,” violated the Federal Food, Drug, and

Cosmetic Act (the “FD&C Act”).24

             71.   Specifically: “JUUL has marketed its ENDS products as modified risk tobacco

products because JUUL’s labeling, advertising, and/or other actions directed to consumers …

represent, or would be reasonably expected to result in consumers believing, that the products

present a lower risk of tobacco-related disease or are less harmful than one or more other

commercially marketed tobacco products; contain a reduced level of a substance or present a

reduced exposure to a substance; and/or do not contain or are free of a substance or substances.

JUUL adulterated its products … by selling or distributing them as modified risk tobacco products

without an appropriate FDA order in effect … that permits such sale or distribution.”25



  24
     See, e.g., U.S. Food & Drug Administration (“FDA”), Warning Letter, JUUL Labs, Inc., Sep. 9,
2019, https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-
letters/juul-labs-inc-590950-09092019.
  25
       Id.


                                                   21
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 22 of 45




          72.   Further, as part of the same campaign, JUUL Labs offered “cost-savings”

calculators to suggest that switching to JUUL branded products would save the consumer money

over the continued purchase of conventional cigarettes.

          73.   In truth, however, JUUL Labs knows, or should know, that smokers who “switch”

to JUUL often increase their nicotine intake and consume more JUULpods or, alternatively, end

up smoking cigarettes and JUULing. Either way, the calculator shows savings that will likely

never occur.

          74.   Particularly alarming was the discovery that JUUL Labs developed programs in

which it paid schools to allow JUUL Labs’ representatives access to students in class, and

sponsored weekend programs and summer camps, with some students as young as third-graders,

under the guise of offering instruction on “holistic health education” and other health related

topics.

          75.   According to testimony given at a recent Congressional hearing, JUUL Labs used

this access to promote JUULing, telling students that its vaping devices and JUULpods were

“totally safe.” 26

          76.   Emails between JUUL Labs’ employees referred to the company’s sponsorship of,

and involvement in, summer camps, youth programs, and school visitations as “eerily similar” to

tactics previously taken by “Big Tobacco” companies that attended “fairs and carnivals where they

distributed various branded items under the guise of ‘youth prevention.’”27




  26
    See, e.g., Bloomberg, JUUL Targeted Children at Schools and Online, U.S. House Panel Says, Jul.
25, 2019, https://www.bloomberg.com/news/articles/2019-07-26/juul-targeted-children-at-schools-and-
online-u-s-house-panel-says.
  27
    Id.; The New York Times, JUUL Targeted Schools and Youth Camps, House Panel on Vaping
Claims, Jul. 25, 2019, https://www.nytimes.com/2019/07/25/health/juul-teens-vaping.html.


                                                 22
         Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 23 of 45




             77.   Authorized representatives for JUUL Labs told students and others that JUUL

Labs’ products were “much safer than cigarettes” and that not only would the FDA “approve [their

products] any day,” but that the FDA was “about to come out and say … JUUL was 99% safer

than cigarettes and that would happen very soon.”28

             78.   Authorized representatives also represented JUUL Labs’ products to be “totally

safe” and, on at least one occasion, that a particular student “should mention JUUL to his nicotine-

addicted friend because that’s a safer alternative than smoking cigarettes, and it would be better

for the kid to use.” 29

             79.   In connection with its investigation into JUUL Labs’ practices, the FDA determined

that JUUL Labs “engaged in labeling, advertising, and/or other activities directed to consumers,

in which JUUL explicitly and/or implicitly has represented that JUUL products are free of a

substance, have a reduced level of or exposure to a substance, and/or that JUUL products present

a lower risk of tobacco-related disease or are less harmful than one or more other commercially

marketed tobacco products.”30

             80.   JUUL Labs knew that its products were not what they were being represented as.

             81.   JUUL Labs knew that the marketing and promotional messaging reaching

consumers concealed and/or omitted material information concerning the design, nature, and

consequences of its products.

             82.   JUUL Labs knew that the nicotine in its JUULpods was especially addictive because

of the high dosage that each JUULpod contained, the strength of the nicotine’s concentration, and



  28
    See, e.g., FDA, Warning Letter, https://www.fda.gov/inspections-compliance-enforcement-and-
criminal-investigations/warning-letters/juul-labs-inc-590950-09092019.
  29
       Id.
  30
       Id.


                                                   23
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 24 of 45




how quickly the nicotine from the patented formulation in its JUULpods, including the benzoic acid

additive, would be absorbed into users’ bloodstreams.

        83.     At all relevant times, and contrary to its messaging to consumers, JUUL Labs knew

that its products eased users into addiction quickly and without warning, and it knew that its products

would intensify, rather than lessen, the nicotine addiction in those already addicted.

                                           Adverse Effects

        84.     “Nicotine … causes addiction. The pharmacologic and behavioral processes that

determine [nicotine] addiction are similar to those that determine addition to drugs such as heroin

and cocaine.”31

        85.     “Nicotine is well known to have serious systemic side effects in addition to being

highly addictive. It adversely affects the heart, reproductive system, lung, kidney, etc.”32

        86.     Both a stimulant and a relaxant, nicotine is absorbed into the body’s bloodstream

and goes to the brain where it binds to certain receptors and triggers the release of dopamine,

acetylcholine, epinephrine, norepinephrine, vasopressin, serotonin, and beta endorphin. This

induces the feelings of pleasure, happiness, arousal, and relaxation, or the “buzz” that users often

refer to.

        87.     With regular nicotine use, however, the effect diminishes and more nicotine needs

to be consumed to get that same “buzz.”

        88.     A study done by the American Journal of Medicine found that, among young adults

who did not smoke cigarettes, those who “vaped” were more than four times as likely than non-



  31
     The Health Consequences of Smoking: Nicotine Addiction: A Report of the Surgeon General, 1988, at
p. 9, https://profiles.nlm.nih.gov/NN/B/B/Z/D/.
  32
    Aseem Mishra, et al., Harmful Effects of Nicotine, Indian J. Med. Paediatr Oncol., Jan.-Mar. 2015, at
pp. 24-31, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4363846/.


                                                   24
         Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 25 of 45




vapers to start smoking traditional cigarettes within 18 months.33 And those who become smokers

would likely die 10 years earlier than those who do not.34

             89.   Inhaled into the lungs, nicotine is “rapidly absorbed into the pulmonary venous

circulation. The nicotine then enters the arterial circulation and moves quickly from the lungs to

the brain.”35

             90.   At the brain, nicotine “exerts long-term, maturational effects at critical stages of

brain development [for adolescents].” Worse, while the effects may be long-term, the causal

exposure needs only to be brief and to a low dose to “produce lasting change” in the brain itself

and its process of development, impacting not just addiction, but potentially both cognition and

emotional regulation as well.36

             91.   “Nicotine exposure, increasingly occurring as a result of [vaping], may induce

epigenetic changes that sensitize the brain to other drugs and prime it for future substance abuse.”

It can impact learning, memory, and attention too.37

             92.   There is no dispute that nicotine exposure “harm[s] the developing brain,” which

continues developing through an individual’s mid-20’s, well after adolescence.38




  33
   Brian Primack, et al., Initiation of Traditional Cigarette Smoking after Electronic Cigarette Use
Among Tobacco-Naive US Young Adults, The Am. J. of Medicine, Nov. 2017.
  34
       CDC, Fast Facts, https://www.cdc.gov/tobacco/data_statistics/fact_sheets/fast_facts/index.htm.
  35
    Neal Benowitz, Nicotine Addiction, N. Engl. J. Med., Jun. 17, 2010, at pp. 1-2,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2928221/pdf/nihms227888.pdf.
  36
   Menglu Yuan, et al., Nicotine and the adolescent brain, J. Physiol 593.16, Aug. 2015, at pp. 3398,
3405-06 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/pdf/tjp0593-3397.pdf.
  37
    See, e.g., id. at p. 3397; Surgeon General’s Advisory, https://e-
cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-
2018.pdf.
  38
       Id.


                                                     25
       Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 26 of 45




        93.      “Seizures or convulsions are known potential side effects of nicotine toxicity,” and

the FDA has received an “uptick in voluntary reports of adverse experiences” mentioning seizures

occurring with vaping.39

        94.     Nicotine itself is a carcinogen, as well as a toxic chemical associated with

cardiovascular, reproductive, and immunosuppressive problems. Exposure to nicotine produces

an increased risk of coronary vascular disease and peripheral arterial disorders.

        95.     Moreover, because the use of JUULpods introduces foreign substances in addition

to nicotine into the lungs, prolonged use of JUUL branded products is believed to produce chronic

obstructive pulmonary disease and other respiratory problems, just like traditional cigarette smoke.

It also triggers immune responses associated with inflammatory lung diseases.

        96.     Despite these dangers to users, JUUL Labs targeted youth in its marketing and

promotional efforts even though such strategies had been determined to be unlawful were a tobacco

company to use them. JUUL Labs mined documents and information from the tobacco litigation

proceedings to learn how “Big Tobacco” had been so successful in attracting minors to their

products and ensuring their loyalty (and JUUL Labs’ revenue) through nicotine addiction.

        97.     JUUL Labs did not stop at unlawful marketing and promotion though, or even at

just stocking its vaping devices with the standard, lesser amount of nicotine as other manufacturers.

Instead, JUUL Labs specially formulated the liquids in the JUULpods to deliver more nicotine in

higher concentrations in a way that would make the delivery of all that nicotine quicker and easier

to consume.40

  39
    FDA, Some E-cigarette Users Are Having Seizures, Most Reports Involving Youth and Young Adults,
Apr. 10, 2019, https://www.fda.gov/tobacco-products/ctp-newsroom/some-e-cigarette-users-are-having-
seizures-most-reports-involving-youth-and-young-adults.
  40
    See, e.g., “On top of that, the e-liquid contains 50 mg of nicotine per ml of e-liquid. When you
consider the fact that many e-cigarettes top out at just 16 mg, you can see what’s going on here. The
JUUL delivers a fast nicotine punch like no other e-cigarette on the market.” (https://ecigone.com/e-


                                                    26
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 27 of 45




        98.     JUUL Labs knew or should have known that Plaintiff and the members of the

proposed class would be unable to discern, understand, and/or fully appreciate the physiological

effects of the patented “nicotine salt” in the JUULpods, or the scientific manipulations behind its

formulation.

        99.     Further, JUUL Labs knew or should have known that Plaintiff and the members of

the proposed class would be unable to discern, understand, and/or fully appreciate from JUUL

Labs’ representations and omissions concerning its products what the actual nature and

characteristics of its products were.

        100.    JUUL Labs knows or should know that individuals who use its products are more

than four times as likely to start smoking traditional cigarettes than those individuals who do not,

and those who do become smokers would likely die 10 years before those who do not. But JUUL

Labs marketed and promoted their products anyway, intentionally targeting minors as well.

        101.    JUUL      Labs’    unlawful     practices,    including     deception,    false   promises,

misrepresentation, and/or the concealment, suppression, and omission of material facts in

connection with the sale, distribution, and/or advertisement of its products, were outrageous

because of JUUL Labs’ evil motive and/or its conscious disregard or reckless indifference to

Plaintiff and the members of the proposed class rights and interests.

        102.    In its conduct relating to the marketing, promotion, and sale of its products to

minors, JUUL Labs committed intentional wanton, willful, and outrageous acts and/or acted with

a reckless disregard for Plaintiff and the members of the proposed class rights and interests.


%20cigarette-reviews/juul-e-cigarette-review/); “Each official Juul pod contains a whopping 50mg of
nicotine per milliliter of liquid (most other devices range from 3 to 30mg per milliliter) They’re the tool
of choice for people looking for a bigger hit of nicotine without the harsh taste ….”
(https://www.vapor4life.com/blog/how-much-nicotine-is-in-a-Juul/); “The Juul Pods are manufactured
with 50mg nicotine salts but deliver a smooth and flavorful vaping
experience.” (https://www.tracyvapors.com/collections/starter-kit/products/juul-starter-kit).


                                                     27
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 28 of 45




       103.    As a result of JUUL Labs’ conduct alleged herein, the jury should be permitted to

return a verdict for an award of punitive damages that will serve to punish JUUL Labs and deter

others from like conduct.

                                     CLASS ALLEGATIONS

       104.    Plaintiffs bring this class action under Federal Rule of Civil Procedure 23

individually and on behalf of the following class of similarly situated persons:

       All Kansas residents who purchased and/or used products manufactured by

       JUUL Labs primarily for personal, family, or household use.

       105.    Excluded from the class is JUUL Labs, including any parent, subsidiary, affiliate

or controlled person of JUUL Labs; JUUL Labs’ officers, directors, agents or employees; the

judicial officers assigned to this litigation, and members of their staffs and immediate families.

       106.    The proposed class meets all requirements for class certification.

       107.    The proposed class satisfies the numerosity standards because it is sufficiently

numerous that joinder of all such persons in the class would be impracticable.

       108.    There are questions of fact and law common to the proposed class, which

predominate over any questions affecting only individual members. The questions of law and fact

common to the proposed class arising from JUUL Labs’ actions include, without limitation, the

following:

       (i)     whether, in marketing and selling its products, JUUL Labs misrepresented,

               concealed, omitted, and/or suppressed the dangers and risks to the health of persons

               using the products;

       (ii)    whether JUUL Labs misrepresented in, and/or omitted from, its marketing,

               advertisements, promotional materials and public statements, among other things,




                                                 28
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 29 of 45




                the safety and effects of its products;

       (iii)    whether JUUL Labs failed to warn adequately of the risks of adverse effects of its

                products;

       (iv)     whether JUUL Labs unlawfully marketed its products to minors;

       (v)      whether JUUL Labs knew or should have known that the use of its products could

                lead to serious adverse health effects;

       (vi)     whether JUUL Labs continued to manufacture, market, distribute, and sell its

                products in a manner inconsistent with its true knowledge of the products’

                dangerous and adverse nature;

       (vii)    whether JUUL Labs knowingly omitted, suppressed, or concealed material facts

                about the unsafe and defective nature of its products from government regulators,

                the medical community, and/or the consuming public;

       (viii)   whether JUUL Labs’ conduct violated Missouri’s Merchandising Practices Act;

                and

       (ix)     whether JUUL Labs’ conduct warrants an award of punitive damages.

       109.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior, with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of this controversy.

       110.     Plaintiffs’ claims are typical of the claims of the class in that Plaintiffs’ claims and

those of the class all arise from, and as a result of, JUUL Labs’ conduct.

       111.     Plaintiffs are adequate representatives of the proposed class because they are

members of the class and their interests do not conflict with the interests of the other members of




                                                  29
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 30 of 45




the proposed class that they seek to represent.

       112.    Plaintiffs and their undersigned counsel, who have extensive experience

prosecuting complex litigation matters, including class actions, will fairly and adequately protect

the interests of the proposed class.

       113.    The presentation of separate actions by individual class members could create a risk

of inconsistent and varying adjudications, establish incompatible standards of conduct for JUUL

Labs, and/or substantially impair or impede the ability of class members to protect their interests.

       114.    Maintenance of this action as a class action is a fair and efficient method for the

adjudication of this controversy. It would be impracticable and undesirable for each member of

the proposed class who suffered harm to bring a separate action.

       115.    In addition, the maintenance of separate actions would place a substantial and

unnecessary burden on the courts and could result in inconsistent adjudications, while a single

class action can determine, with judicial economy, the rights of all class members.

Notice can be provided to class members by using techniques and forms of notice similar to those

customarily used in other drug-related cases and complex class actions.

                                       CAUSES OF ACTION

                                          Count One
                       Violation of the Kansas Consumer Protection Act

       116.    Plaintiff incorporates by reference paragraphs 1 through 102 as though fully

restated and set forth herein.

       117.    As set forth above, JUUL Labs engaged in deceptive acts and practices, to include,

but not be limited to, false promises, misrepresentation, and/or the concealment, suppression, and

omission of material facts concerning its products.

       118.    The acts and practices that JUUL Labs engaged in were unlawful, and they



                                                  30
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 31 of 45




constitute deceptive acts and practices in violation of the Kansas Consumer Protection Act

(“KCPA”), K.S.A. § 50-623, et al., including, specifically K.S.A. § 50-626 and § 50-627.

       119.      JUUL Labs knew, or had reason to know, of the deceptive nature of its

representations, omissions, and practices.

       120.      JUUL Labs’ representations, omissions, and practices concerning its products, as

set forth above, were likely to, and did, mislead Plaintiff and the members of the proposed class

and other consumers such that Plaintiff and the members of the proposed class and other consumers

relied on them to their detriment.

       121.      Plaintiff and the members of the proposed class, consumers of JUUL Labs’

products, interpreted JUUL Labs’ marketing and promotional messaging reasonably under the

circumstances.

       122.      By way of example, based on JUUL Labs’ representations, omissions, and practices

concerning its products, Plaintiff and the members of the proposed class believed them to be a safe

and healthier alternative to cigarettes and to contain, if not none, at least less nicotine than

traditional cigarettes and even other vaping devices.

       123.      JUUL Labs’ deceptive acts and practices concerning the sale and distribution of its

products, as set forth above, were likely to, and did, affect Plaintiff and the members of the

proposed class decisions and conduct in that they induced him to purchase and use JUUL Lab’s

products.

       124.      Because of the unlawful, unfair, and deceptive acts and practices of JUUL Labs,

Plaintiff and the members of the proposed class sustained a loss of money, harm, and damages.

       125.      Such loss, harm, and damage includes becoming addicted to nicotine; respiratory

problems, bouts of anxiety, and coughing fits; other physiological, emotional, and mental injury;




                                                 31
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 32 of 45




significant exposure to toxic substances that have caused or contributed to cause, and may yet

cause or contribute to cause, disease and injurious physical conditions; and economic harm in that

Plaintiff and the members of the proposed class would not have purchased JUUL Labs’ products or

would have paid less for the products if he had known the true facts, and/or Plaintiff and/or the

members of the proposed class paid a premium as a result of JUUL Labs’ deceptive acts and

practices.

                                           Count Two
                             Strict Product Liability—Design Defect

       126.    Plaintiff incorporates by reference paragraphs 1 through 112 as though fully

restated and set forth herein.

       127.    In the course of its business, JUUL Labs designed, engineered, manufactured, sold,

and distributed its vaping devices and JUULpods.

       128.    JUUL Labs intended that consumers use its vaping device to ingest the large

amounts of concentrated nicotine and other chemicals contained in the JUULpods. And JUUL

Labs expected that its products would reach the consumer, and the products did reach the

consumer, without substantial change in their condition.

       129.    JUUL Labs’ products, as designed, were sold in a defective condition unreasonably

dangerous to the consumer or user because:

       (i)     they create, nurture, and sustain an addiction to nicotine, a harmful substance;

       (ii)    they were sold as a safer, healthier alternative to smoking cigarettes when, in fact,

               they contained more nicotine than cigarettes contained and could deliver that

               nicotine to the user’s bloodstream quicker than cigarettes could, thereby creating

               and/or increasing the user’s dependence on nicotine and JUUL branded products to

               feed the addiction;



                                                   32
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 33 of 45




       (iii)   they would make users four times as likely to start smoking traditional cigarettes

               within 18 months than those who did not use JUUL Labs’ products (and those who

               did start smoking traditional cigarettes would likely die 10 years earlier than those

               who did not);

       (iv)    they put users at a greater risk of experiencing seizures and other physically

               debilitating conditions, including respiratory and cardiovascular problems,

               gastrointestinal problems, and nicotine poisoning;

       (v)     their design for nicotine content, formulation, and delivery increases the propensity

               of abnormal electrical activity in the brain, producing “lasting change” impacting

               not just addiction, but potentially both cognition and emotional regulation as well;

       (vi)    they make it easier for youth to initiate the use of nicotine and to progress to nicotine

               dependence; and/or

       (vii)   they were sold with these harmful and injurious characteristics without regard for

               the users’ age or knowledge.

       130.    In light of the above, the defective condition in which JUUL Labs sold its products

was unreasonably dangerous when used in the reasonably anticipated manner.

       131.    The risks inherent in the design of JUUL branded products outweigh significantly

any benefits of such design.

       132.    At all relevant times, JUUL Labs could have employed reasonably feasible

alternative designs to prevent the harms and injuries set forth above.

       133.    Plaintiff and the members of the proposed class was harmed and/or damaged as a

direct and proximate result of the defective condition that existed at the time JUUL Labs’ products

were designed and when they were sold.




                                                 33
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 34 of 45




       134.       Such harm and/or damage includes becoming addicted to nicotine; respiratory

problems, bouts of anxiety, and coughing fits; other physiological, emotional, and mental injury;

significant exposure to toxic substances that have caused or contributed to cause, and may yet

cause or contribute to cause, disease and injurious physical conditions; and economic harm.

                                         Count Three
                                 Negligence—Defective Product

       135.    Plaintiff incorporates by reference paragraphs 1 through 121 as though fully

restated and set forth herein.

       136.    JUUL Labs failed to use ordinary care in the design, engineering, manufacturing,

and sale of its vaping devices and JUULpods and/or failed to warn of the risk of harm, injury,

and/or damage inherent in the use of its vaping devices and JUULpods.

       137.    A legal duty existed on the part of JUUL Labs to exercise a reasonable degree of

care to protect Plaintiff and the members of the proposed class from harm, injury, and/or damage

caused by JUUL Labs’ products.

       138.    JUUL Labs knew or should have known that the defective condition in which it

sold its products was likely to harm, injure, and/or damage Plaintiff and the members of the

proposed class.

       139.    JUUL Labs breached the duty it owed to Plaintiff and the members of the proposed

class. More specifically, JUUL Labs:

        (i)       created, nurtured, and sustained nicotine addiction in the users of JUUL Labs’

                  products;

       (ii)    sold their products as a safer, healthier alternative to smoking cigarettes when, in fact,

               they contained more nicotine than cigarettes contained and could deliver that

               nicotine to the user’s bloodstream quicker than cigarettes could, thereby creating



                                                  34
     Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 35 of 45




               and/or increasing the user’s dependence on nicotine and JUUL branded products to

               feed the addiction;

       (iii)   made users of their products four times as likely to start smoking traditional

               cigarettes within 18 months than those who did not use JUUL Labs’ products (and

               those who did start smoking traditional cigarettes would likely die 10 years earlier

               than those who did not);

       (iv)    put users at a greater risk of experiencing seizures and other physically debilitating

               conditions, including respiratory and cardiovascular problems, gastrointestinal

               problems, and nicotine poisoning;

       (v)     designed its products with a specific amount, formulation, and delivery system for

               nicotine knowing the harmful and addictive effects of nicotine and the other toxic

               chemicals in the JUULpods;

       (vi)    designed its products with a specific amount, formulation, and delivery system for

               nicotine knowing that the design would increase the propensity of abnormal

               electrical activity in the brain, producing “lasting change” impacting not just

               addiction, but potentially both cognition and emotional regulation as well;

       (vii)   made it easier for youth to initiate the use of nicotine and to progress to nicotine

               dependence; and/or

       (viii) sold its products with these harmful and injurious characteristics without regard for

               the users’ age or knowledge.

       140.    Plaintiff and the members of the proposed class was harmed and/or damaged as a

direct and proximate result of JUUL Labs’ conduct and its products and/or JUUL Labs’ failure to

warn of the risk of harm, injury, and/or damage inherent in the use of its vaping devices and




                                                35
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 36 of 45




JUULpods.

       141.    Such harm and/or damage includes becoming addicted to nicotine; respiratory

problems, bouts of anxiety, and coughing fits; other physiological, emotional, and mental injury;

significant exposure to toxic substances that have caused or contributed to cause, and may yet

cause or contribute to cause, disease and injurious physical conditions; and economic harm.

                                              Count Four
                                              Negligence

       142.    Plaintiff incorporates by reference paragraphs 1 through 128 as though fully

restated and set forth herein.

       143.    JUUL Labs failed to use ordinary care in the marketing, promotion, and sale of its

vaping devices and JUULpods and/or failed to warn of the risk of harm, injury, and/or damage

inherent in the use of its vaping devices and JUULpods.

       144.    A legal duty existed on the part of JUUL Labs to exercise a reasonable degree of

care to protect Plaintiff and the members of the proposed class from harm, injury, and/or damage

caused by JUUL Labs’ products.

       145.    More specifically, JUUL Labs owed a duty to Plaintiff and the members of the

proposed class to exercise a degree of reasonable care in, among other things:

       (i)     ensuring that its marketing and promotional efforts and activities were neither directed

               to, nor targeted at, minors;

       (ii)    ensuring that JUUL vaping devices and JUULpods were not sold and/or distributed

               to minors;

       (iii)   ensuring that its products were not designed in a manner that made them unduly

               attractive to minors;

       (iv)    designing a product that is not defective and unreasonably dangerous;



                                                 36
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 37 of 45




       (v)     designing a product that will not addict youth or other users to nicotine, particularly

               where such youth or others are unaware of the products’ nicotine content,

               concentration and/or effect; and

       (vi)    adequately warning of any reasonably foreseeable adverse events with respect to its

               vaping devices and/or JUULpods.

       146.    JUUL Labs knew or should have known that the nature and characteristics of its

products would likely harm, injure, and/or damage Plaintiff and the members of the proposed class.

       147.    JUUL Labs knew or should have known that its failure to warn of the nature and

characteristics of its products would likely harm, injure, and/or damage Plaintiff and the members

of the proposed class.

       148.    JUUL Labs breached the duty it owed to Plaintiff and the members of the proposed

class. More specifically, JUUL Labs:

        (i)    created, nurtured, and sustained nicotine addiction in the users of JUUL Labs’

               products;

       (ii)    sold their products as a safer, healthier alternative to smoking cigarettes when, in fact,

               they contained more nicotine than cigarettes contained and could deliver that

               nicotine to the user’s bloodstream quicker than cigarettes could, thereby creating

               and/or increasing the user’s dependence on nicotine and JUUL branded products to

               feed the addiction;

       (iii)   made users of their products four times as likely to start smoking traditional

               cigarettes within 18 months than those who did not use JUUL Labs’ products (and

               those who did start smoking traditional cigarettes would likely die 10 years earlier

               than those who did not);




                                                  37
     Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 38 of 45




       (iv)    put users at a greater risk of experiencing seizures and other physically debilitating

               conditions, including respiratory and cardiovascular problems, gastrointestinal

               problems, and nicotine poisoning;

       (v)     designed its products with a specific amount, formulation, and delivery system for

               nicotine knowing the harmful and addictive effects of nicotine and the other toxic

               chemicals in the JUULpods;

       (vi)    designed its products with a specific amount, formulation, and delivery system for

               nicotine knowing that the design would increase the propensity of abnormal

               electrical activity in the brain, producing “lasting change” impacting not just

               addiction, but potentially both cognition and emotional regulation as well;

       (vii)   failed to adequately warn of any reasonably foreseeable adverse events with respect

               to its vaping devices and/or JUULpods;

       (viii) made it easier for youth to initiate the use of nicotine and to progress to nicotine

               dependence; and/or

       (ix)    sold its products with these harmful and injurious characteristics without regard for

               the users’ age or knowledge.

       149.    Plaintiff and the members of the proposed class was harmed and/or damaged as a

direct and proximate result of JUUL Labs’ conduct and its products and/or JUUL Labs’ failure to

warn of the risk of harm, injury, and/or damage inherent in the use of its vaping devices and

JUULpods.

       150.    Such harm and/or damage includes becoming addicted to nicotine; respiratory

problems, bouts of anxiety, and coughing fits; other physiological, emotional, and mental injury;




                                                38
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 39 of 45




significant exposure to toxic substances that have caused or contributed to cause, and may yet

cause or contribute to cause, disease and injurious physical conditions; and economic harm.

                                         Count Five
                           Fraudulent Concealment and/or Omission

       151.    Plaintiff incorporates by reference paragraphs 1 through 137 as though fully

restated and set forth herein.

       152.    None of the marketing or promotional efforts that Plaintiff and the members of the

proposed class saw when he began using JUUL Labs’ products disclosed the material facts

concerning the existence, amount, or concentration of nicotine in the JUULpods, or that the

patented “nicotine salt” formulation would make the consumption of the nicotine in the JUULpods

so much easier than the nicotine from a cigarette.

       153.    JUUL Labs concealed and/or omitted the material facts that the nicotine from its

JUULpods would not only be easier to consume than the nicotine from a conventional cigarette on

account of JUUL Labs’ patented “nicotine salt” formulation, but that more nicotine would be

consumed than would be from a conventional cigarette.

       154.    JUUL Labs had a duty to disclose these material facts because of its superior

knowledge and information about, among other things:

       (i)     the addition of the benzoic acid to the nicotine formulation to take out the initial

               harshness of, or “throat hit” from, the inhalation of nicotine in a cigarette so that

               the user would have a smoother and more pleasant inhalation experience,

               suggesting that JUUL Labs’ products were safer and/or less harmful than cigarettes;

       (ii)    the meaning and significance of the “3% strength” and “5% strength” designations

               for its JUULpods, obscuring the actual amount and concentration of the nicotine

               the JUULpods contained;



                                                39
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 40 of 45




       (iii)   that the “decrease in the perceived harshness” of the nicotine inhalation would lead

               to a “a greater abuse liability”;

       (iv)    that one of its JUULpods would deliver twice as much nicotine as a pack of

               cigarettes, making its products that much more addictive; and

       (v)     that the speed and magnitude with which nicotine could be delivered to the body

               were primary factors in getting someone addicted to nicotine and that its patented

               “nicotine salt” formulation was designed to maximize both factors.

       155.    Because of JUUL Labs’ patents and the confidentiality it maintained concerning its

business practices, such information was not readily available to Plaintiff and the members of the

proposed class. Plaintiff and the members of the proposed class would not have been able to

discover, much less comprehend, such information by the exercise of ordinary diligence.

       156.    JUUL Labs’ marketing and promotional efforts depicted the use of its products to

show themes of independence, adventurousness, sophistication, glamour, athleticism, social

inclusion, sexual attractiveness, thinness, popularity, rebelliousness, and “being cool.”

       157.    JUUL Labs, however, stayed silent on what it knew to be the true state of affairs,

i.e., that the use of its products would bring nicotine addiction (and an ever increasing need for the

absorption of more nicotine to keep up with the addiction’s growth) and any number of other

adverse consequences.

       158.    In taking up the designing, manufacturing, and sale of its vaping devices and

flavored JUULpods, JUUL Labs knew or should have known that the consumption and absorption

of nicotine brings about, among other things, long-term, detrimental maturational effects at critical

stages of brain development, epigenetic changes, cognition and emotional regulation problems,

physiological changes (including adverse effects on the heart, reproductive system, respiratory




                                                   40
         Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 41 of 45




processes, and cardiovascular system), and the risk of seizures, coronary vascular disease,

peripheral arterial disorders, and chronic obstructive pulmonary disease.

          159.   But JUUL Labs shared none of this with Plaintiff and the members of the proposed

class.

          160.   Rather, JUUL Labs marketed and promoted its nicotine products with youth-

oriented imagery and messaging with bold coloring, attractive and youthful models, depictions of

people laughing and having fun, and images of social popularity and acceptance.

          161.   JUUL Labs intended that its concealment and/or omission of the material facts

concerning the harmful and dangerous nature of its products be relied on so that Plaintiff and the

members of the proposed class and other consumers would buy JUUL Labs’ products.

          162.   As a result of JUUL Labs’ concealment and/or omission of these material facts,

Plaintiff and the members of the proposed class was ignorant of the falsity of JUUL Labs’

marketing and promotional efforts.

          163.   Plaintiff and the members of the proposed class relied on JUUL Labs’ concealment

and/or omission of these material facts, and inasmuch as JUUL Labs engineered, designed,

manufactured, and sold its products in the common marketplace, Plaintiff and the members of the

proposed class had a right to rely on JUUL Labs’ marketing and promotional messaging.

          164.   In light of JUUL Labs’ superior knowledge and information, concerning its own

products, Plaintiff and the members of the proposed class had the right to rely on JUUL Labs to

disclose the material facts about its products, including information about the harmful and

dangerous effects of the use of its products.

          165.   And in doing so, Plaintiff and the members of the proposed class was harmed and/or

damaged, including becoming addicted to nicotine; respiratory problems, bouts of anxiety, and




                                                 41
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 42 of 45




coughing fits; other physiological, emotional, and mental injury; significant exposure to toxic

substances that have caused or contributed to cause, and may yet cause or contribute to cause,

disease and injurious physical conditions; and economic harm.

                                            Count Six
                                             Fraud

        166.    Plaintiff incorporates by reference paragraphs 1 through 152 as though fully

restated and set forth herein.

        167.    JUUL Labs presented false representations as statements of fact for the purpose of

selling its products.

        168.    As set forth above, JUUL Labs has falsely represented material information about

the addictive and adverse nature of its products, particularly material facts concerning nicotine

content, addictiveness, and the physiological effects of the nicotine its JUULpods contained. And,

even when the presence of nicotine in the JUULpods was known, JUUL Labs failed to disclose

the truth about its amount, concentration, and effects.

        169.    For instance, in its marketing and promotional messaging disseminated online and

on social media platforms, JUUL Labs repeatedly represented that a JUULpod was essentially

equivalent to a pack of cigarettes, but JUUL Labs knew the two were not comparable because the

“nicotine salt” formulation in the JUULpods accomplished more in terms of the speed and amount

of delivery of nicotine—both of which affect the efficacy of its addictiveness—than one pack of

cigarettes ever has.

        170.    In its labeling, and elsewhere, JUUL Labs represented its JUULpods as having 3%

or 5% strength, but this is not an accurate representation of the true nicotine content: many

interpreted the percentages to mean, for example, that the nicotine content in a JUULpod with 5%




                                                42
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 43 of 45




strength would be, by volume, 50 mg/mL, which is not an accurate conversion. In truth, the

concentration is nearly 20% higher: 59 mg/mL.

       171.    Moreover, JUUL Labs’ products have not been approved as a smoking therapy

measure or smoking cessation device, but the products are routinely advertised in connection with

JUUL Labs’ “Switch” campaign as a safer, healthier alternative to smoking cigarettes. The FDA

found that, in essence, JUUL Labs’ marketing, advertising, labeling of its products in this way, as

if they were “modified risk tobacco products,” violated the FD&C Act.

       172.    In further violation of the FD&C Act, JUUL Labs “engaged in labeling, advertising,

and/or other activities directed to consumers, in which JUUL explicitly and/or implicitly has

represented that JUUL products are free of a substance, have a reduced level of or exposure to a

substance, and/or that JUUL products present a lower risk of tobacco-related disease or are less

harmful than one or more other commercially marketed tobacco products.”

       173.    JUUL Labs has also represented that its products are “totally safe,” that they are

“much safer than cigarettes,” and that not only would the FDA “approve [their products] any day,”

but that the FDA was “about to come out and say … JUUL was 99% safer than cigarettes and that

would happen very soon.”

       174.    JUUL Labs knew that its products were not as they were being represented, but

they were made so that Plaintiff and the members of the proposed class and other consumers would

rely on the representations and be persuaded to purchase JUUL Labs’ products.

       175.    Plaintiff and the members of the proposed class relied on JUUL Labs’ statements

to his detriment, including becoming addicted to nicotine; respiratory problems, bouts of anxiety,

and coughing fits; other physiological, emotional, and mental injury; significant exposure to toxic




                                                43
      Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 44 of 45




substances that have caused or contributed to cause, and may yet cause or contribute to cause,

disease and injurious physical conditions; and economic harm.

                                         Count Seven
                                       Unjust Enrichment

       176.    Plaintiff incorporates by reference paragraphs 1 through 162 as though fully

restated and set forth herein.

       177.    Believing JUUL Labs’ representations concerning its products to be true, and being

unaware of the material information JUUL Labs omitted and withheld concerning the nicotine

content, concentration, and effects of the liquid in the JUULpods, Plaintiff and the members of the

proposed class repeatedly and routinely purchased and used JUUL vaping devices and JUULpods.

       178.    JUUL Labs knew that their marketing, promotional, and sales practices were

inducing such purchases, leading to substantial revenue increases.

       179.    And JUUL Labs accepted and retained such benefit knowing all the while that the

purchasers of its products, including youth, did not know that use of the products would lead to

the adverse consequences set forth above.

       180.    In short, JUUL Labs exploited Plaintiff and the members of the proposed class for

its own unjust enrichment and the detriment of Plaintiff and the members of the proposed class.

       181.    Under the circumstances, it would be against equity and good conscience to permit

JUUL Labs to retain the ill-gotten benefits it received. Thus, it would be unjust and inequitable

for JUUL Labs to retain the benefit without restitution to Plaintiff and the members of the proposed

class for the monies paid to JUUL Labs for its defective JUUL products.




                                                44
     Case 2:19-cv-02564-DDC-JPO Document 1 Filed 09/16/19 Page 45 of 45




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the members of the proposed class respectfully requests that

this Court enter judgment against JUUL Labs and in his favor, awarding the following relief:

       (i)      a trial by jury on all issues;

       (ii)     actual and/or compensatory damages, including the amounts Plaintiff and the

                members of the proposed class paid for JUUL Labs’ products;

       (iii)    the establishment and funding of a medical-monitoring program;

       (iv)     restitution and disgorgement of profits;

       (v)      punitive damages in an amount that is fair and reasonable, but that will serve

                to deter JUUL Labs and others from like conduct in the future;

       (vi)     attorneys’ fees and costs available under the law;

       (vii)    pre and post judgment interest; and

       (viii)   such other and further relief, at law or in equity, as this Court deems just

                and proper.

                                                 Respectfully submitted,
                                                 SCHLICHTER, BOGARD & DENTON, LLP


                                                 /s/ Kristine K. Kraft
                                                 Jerome J. Schlichter
                                                 jschlichter@uselaws.com
                                                 Kristine K. Kraft
                                                 kkraft@uselaws.com
                                                 Scott H. Morgan
                                                 smorgan@uselaws.com
                                                 100 South 4th Street, Suite 1200
                                                 St. Louis, Missouri 63012
                                                 (314) 621-6115
                                                 (314) 621-6151 (fax)

                                                 Attorneys for Plaintiff




                                                   45
